          Case 1:18-cv-09936-LGS Document 215 Filed 03/30/20 Page 1 of 2



                                                                                                  March 30, 2020
VIA ECF
The Honorable Lorna G Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
         Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
Dear Judge Schofield:
        We write on behalf of both parties, pursuant to the Court’s Order dated March 13, 2020
(Doc. No. 198) and further to our joint letter dated March 27, 2020 (Doc. No. 209), to update the
Court on the status of our discussions with respect to Plaintiffs’ requests for electronically stored
information from Defendants for the period from January 1, 2005 to October 29, 2013. As of
March 27, 2020, the parties had reached agreement with respect to custodians and search terms for
that time period, but were continuing to meet and confer concerning responsiveness criteria (see
Doc. No. 209). We are pleased to report that the parties have now reached agreement on that issue.
More specifically, Defendants have agreed to produce documents responsive to the agreed search
terms and relevant to any of the following issues:
    1. Transactions or agreements between Defendants and ACN (and their respective affiliates,
       agents, and representatives);

    2. Defendants’ involvement in the creation, communication, or dissemination of the
       Message, including through print materials, online materials, video recordings,
       appearances at events, or approvals for the use of Defendants’ brand or likeness, or in
       connection with ACN’s appearances on The Celebrity Apprentice;

    3. The truth or falsity of the Message, including internal or external communications; and

    4. All information available to Defendants relating to ACN or its goods, services, or
       business opportunity, including but not limited to in connection with any due diligence.

        Having reached agreement on that issue, the parties are not aware of any present discovery
disputes that we wish to raise with the Court during the telephone conference scheduled for
April 1. 1 We will, however, make ourselves available for the conference should the Court wish to
go forward. And, pursuant to the Court’s March 13 Order, we will file a joint letter today providing
a telephone call-in number and passcode for such conference, unless the Court advises otherwise.
         The parties thank the Court for its attention to this matter.
                                                                  Respectfully submitted,

1
 As noted in our March 27 letter (Doc. No. 209), Defendants have agreed to provide Plaintiffs with certain information
relating to archival storage and are investigating the availability of certain organizational information. Pending the
provision of such information, there are no ripe disputes between the parties relating to these issues at present.
    Case 1:18-cv-09936-LGS Document 215 Filed 03/30/20 Page 2 of 2




/s/ Roberta A. Kaplan                    /s/ Joanna C. Hendon
Roberta A. Kaplan                        Joanna C. Hendon
John C. Quinn                            Cynthia Chen
Alexander J. Rodney                      Andrew L. Kincaid

KAPLAN HECKER & FINK LLP                 SPEARS & IMES LLP
350 Fifth Avenue, Suite 7110             51 Madison Avenue
New York, New York 10118                 New York, New York 10010
Telephone: (212) 763-0883                Telephone: (212) 213-6996
Facsimile: (212) 564-0883                Facsimile: (212) 213-0849
rkaplan@kaplanhecker.com                 jhendon@spearsimes.com
jquinn@kaplanhecker.com                  cchen@spearsimes.com
arodney@kaplanhecker.com                 akincaid@spearsimes.com

Andrew G. Celli, Jr.
Matthew D. Brinckerhoff                  Attorneys for Defendants
O. Andrew F. Wilson
Katherine Rosenfeld
David Berman
Nick Bourland

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
krosenfeld@ecbalaw.com
dberman@ecbalaw.com
nbourland@ecbalaw.com

Attorneys for Plaintiffs




                                    2
